DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 and 15-18 are pending.  Claims 1-11 are amended.  Claims 12-14 are canceled.  Claims 15-18 are newly added.  This is the first office action on the merits.


Information Disclosure Statement 
The Information Disclosure Statement filed 6/11/2019 and 6/3/2021 have been reviewed.  

Election/Restrictions
Applicant’s election of Group I (claims 1-11, 15-16 and 18) in the reply filed on May 10, 2021 is acknowledged.  
Applicants’ election of species is missing since they did not make an election of the species as requested.  In light of the failure to elect, the Examiner is withdrawing the election of species.    
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1-11, 15-16 and 18 are examined on their merits. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-4, 7-11, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Diguet et al. US 2011/0223289 (9/15/2011) (6/11/2019 IDS) in view of Moore et al US 2011/0171187 (7/14/2011).         
Diguet et al. (Diguet) US 2011/223289 discloses a selection of PUFA in its salt form and a selection of soy, lupin or another plant protein hydrolysate as the matrix and protective colloid component. (See [0015], [0011]-[0013] and [0036]). US 2011/223289 teaches that soy or lupin protein hydrolysates act as protective colloids and protein hydrolysates from pear, rice or corn can be used as a protective matrix of PUFAs which may be in their salt form.  Diguet teaches PUFA beadlets. (See [0040]).  The protein hydrolysate is from a corn which is a starch containing plant as called for in instant claims 1 and 8.  In [0016] Diguet teaches that the PUFAs of preferred interest are DHA which stands for docosahexanoic acid.  Docosahexanoic acid is called for in instant claim 6.  The protein hydrolysate may be from 20-99% which overlaps with the from 10-75% called for in claim 8.  
Diguet teaches that beads containing PUFAs, can be incorporated into food and can give the final product excellent sensory properties. (See [0011]).  Diguet teaches a 
The beads or particles can be about 10 -10000 microns. (See [0012]).  About 10-10000 microns overlaps with the 10-200 microns called for in instant claim 2 and also overlaps with the 200-1000 microns in instant claim 4.  About 10-10000 microns also overlaps with the more than 1000 microns in claim 4.  The PUFAs are present in an amount of about 0.1 to 10% which overlaps with the 5-80% called for in instant claim 7. (See [0033]).  
Diguet does not teach a sugar alcohol, sorbitol, ascorbic acid and does not teach a gum.  These deficiencies are made up for with the teachings of Moore et al.  
Moore et al. (Moore) teaches a compositions that are dietary supplements for the promotion and repair of bone and joints.  (Abstract).  Moore teaches particles in the composition that are less than 1000 microns.  
Moore teaches that a gum may be a part of its composition as a non-effervescent disintegrant as called for in instant claim 9. (See [0068]).  Moore teaches that the gum can be present in an amount of about 25% or less which overlaps with the up to 30% called for in instant claim 10. (See [0079]).  
 Moore also teaches that its composition can also comprise mannitol as a filler which is a sugar alcohol as called for in instant claim 10.   (See [0067]).  Moore teaches that the sugar alcohol ca be present in an amount of about 25% or less which overlaps with the up to 30% called for in instant claim 10. (See [0079]).  
Moore also teaches that its composition may include antioxidants such as ascorbic acid. (See [0057-0058]). Moore teaches that antioxidants are desirable in a 
Thus, it would be prima facie obvious for a person of ordinary skill in the art at the time of the invention making the Diguet composition to add gum so the composition has a non-effervescent disintegrant, mannitol, so the composition has a suitable filler, and sorbitol so the composition has a suitable diluent and ascorbic acid so the composition has a desirable antioxidant as taught by Moore. 




Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Diguet et al. US 2011/0223289 (9/15/2011)(6/11/2019 IDS) in view of Moore et al US 2011/0171187 (7/14/2011) as applied to claims 1-4, 7-11, 15-16 and 18 and further in view of Raman et al. US 2009/0023808 (1/22/2009).
Diguet et al. in view of Moore et al. is described supra.  Diguet in view of Moore do not teach a calcium docosahexanoic PUFA salt.  This is made up for with the teachings of Raman et al.
Raman et al. (Raman) teaches the calcium salt of DHA and that PUFA salts in particles can be very useful in food products. (See [0095] and [0153]).  Specifically, Moore teaches that the food products with the Particles containing PUFA salts have far 
It would be would be prima facie obvious for one of ordinary skill in the art making the Diguet in view of Moore to have the PUFA salt be calcium DHA as taught by Moore in order to have superior organoleptic properties in the food products as taught by Raman.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-4, 7-11, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over claims 1-12 and 14 of U.S. Patent No. 10,888,538 in view of Diguet et al. US 2011/0223289 (9/15/2011) (6/11/2019 IDS) on the ground of nonstatutory obviousness-type double patenting. 
          Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are directed to a particulate solid formulation comprising at least one PUFA salt and a protein hydrolysate.   
The claims of US Patent No. 10,888,538 are also directed to a particulate solid formulation comprising at least one PUFA salt and a casein phosphopeptide.  The claims of US Patent No. 10,888,538 differ from those of the instant application because they do not teach a protein hydrolysate.  This deficiency is made up for in the teachings of Diguet.   
The teachings of Diguet are described supra.  A person of ordinary skill would have been motivated to use the protein hydrolysate from corn in order to improve the sensory properties of the food.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616